Case 2:16-cv-00641-JMA-AKT Document 115 Filed 10/06/20 Page 1 of 3 PageID #: 566


                                                               MOSER LAW FIRM, P.C.
 Steven J. Moser, Esq.
 Phone 516-671-1150
 Cell 516-671-2776
 smoser@moseremploymentlaw.com


                                                        October 6, 2020

 VIA ECF

 Joan M. Azrack, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

 RE:    Adkins v. Garda CL Atlantic, Inc., 17-cv-02532(JMA)(AKT)
        D’Aguino v. Garda CL Atlantic, Inc., 16-cv-00641(JMA)(AKT)

 Dear Judge Azrack

        I represent certain Plaintiffs in the above captioned matters.

         I write to request that the Defendants be directed to participate in mediation as per the order
 of the Court dated June 20, 2019 (ECF No. 23). I also write to oppose Garda’s request to “close
 this case” (ECF No. 27).

                        Garda Should Comply With the Order to Mediate

        On June 20, 2019, the Court directed all parties to appear and participate in mediation in
 good faith. The subsequent mediation successfully resolved the claims made in the D’Aguino
 matter as well as the claims of three (3) of the Plaintiffs in the Adkins matter – Jimmy L. Adkins,
 Nancy Debe, and Jean Parnell Louis. However, the claims of the dismissed plaintiffs were not
 resolved in mediation.

         After I was substituted as counsel, I learned that although Garda appeared at the mediation
 on October 7, 2019 as ordered by the Court, Garda refused to enter into any settlement discussions
 whatsoever regarding the claims of the dismissed plaintiffs. These plaintiffs have made colorable
 arguments that the Defendant improperly removed the Adkins matter to federal court based upon
 diversity jurisdiction, as John Rossi was a citizen of Florida at the time of removal. (See ECF Nos.
 40 & 44).

         In the interests of judicial economy, the Plaintiff requests that the Court direct the parties
 to comply with the June 20, 2019 order to appear and participate in mediation in good faith to
 bring this case to a conclusion. Subject to the mediator’s availability, the Plaintiff asks that the
 Court direct that such mediation occur on or before December 31, 2020.




                           5 east main street, Huntington, NY 11743
                               www.moseremploymentlaw.com
Case 2:16-cv-00641-JMA-AKT Document 115 Filed 10/06/20 Page 2 of 3 PageID #: 567




                             The Court Should Not “Close This Case”

         Garda suggests that closing this case is an appropriate remedy for Plaintiff’s failure to
 furnish jurisdictional discovery. Plaintiffs respectfully request that Defendant’s motion be denied.

         As an initial matter, Defendant is well aware of the reasons why we have had difficulty in
 responding to their voluminous, unduly burdensome and overbroad interrogatories and requests
 for production of documents, copies of which are annexed hereto as Exhibits 1 and 2, respectively.
 The pandemic has hit Florida especially hard, and John Rossi is a security officer in a Florida
 hospital where he is exposed to the virus daily. He has been called upon to work without a day off
 for periods of up to 21 days with very little rest. He is only available after 7:30 PM on most days,
 and lives 1,000 miles away from my office.

         More importantly, Garda has failed to comply with the Court’s instructions regarding
 jurisdictional discovery disputes. In the most recent telephone conference with the Court, the
 Court specifically advised the parties that any issues regarding jurisdictional discovery should be
 raised by calling the Court after exhausting good faith efforts to resolve the issue between counsel.
 Despite the specific direction to refrain from written motion practice regarding jurisdictional
 discovery, Garda now files a motion to “close the case” for failure to comply with jurisdictional
 discovery.

        Putting that aside, it certainly would have taken less effort (and been less burdensome to
 the Court) for counsel to pick up the phone rather than to draft a two-page motion (which counsel
 was specifically directed not to file).

         Garda has conveniently failed to inform the Court that Garda has not yet responded to
 Plaintiff’s jurisdictional discovery requests.

         Finally, closing the case will not put this case to rest, but instead will cause further delays
 and litigation. The jurisdictional issue has not yet been resolved. A challenge to the Court’s
 jurisdiction may be made at any time, even for the first time on appeal. What the Defendant is
 seeking is a final appealable order prior to a decision on whether the Court has jurisdiction. But
 the Court already indicated that it would like the opportunity to address jurisdiction. Furthermore,
 the jurisdictional issue should not simply be foisted onto the Second Circuit without a fully
 developed record.

                                              Conclusion

        Regretfully, opposing counsel continues to accuse me of “frivolous” conduct. I sense a
 deep frustration with this case on the part of Garda’s counsel (which frankly I share). The parties
 should be directed to mediate the claims of the dismissed plaintiffs consistent with the Court’s
 June 20, 2019 order.

        In closing, I apologize to the Court and Ms. Griffith for the delays in jurisdictional
 discovery. I am willing to agree upon a final date for conclusion of jurisdictional discovery with
 Ms. Griffith. In the event that the Court believes that an order regarding jurisdictional discovery


                                    MOSER LAW FIRM, P.C.
                       5 East Main Street, Huntington, New York 11743
                               www.moseremploymentlaw.com
Case 2:16-cv-00641-JMA-AKT Document 115 Filed 10/06/20 Page 3 of 3 PageID #: 568




 is necessary, Plaintiffs request that jurisdictional discovery be extended to December 31, 2020,
 or 30 days after the conclusion of mediation, whichever is later.

                                                      Respectfully submitted,

                                                      Steven J. Moser
                                                      Steven J. Moser




                                  MOSER LAW FIRM, P.C.
                      5 East Main Street, Huntington, New York 11743
                              www.moseremploymentlaw.com
